DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-20 are currently pending in the application.
Specification
The disclosure is objected to because of the following informalities: 
In Para. 0016, line 4, “arms 34, 36” is believed to be in error for: 
--arms 35, 37 
Appropriate correction is required.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character not mentioned in the description: In Fig. 2A-2B & 4, the reference label “SOV” is not described in the Specification (note, in Para. 0021, a “shutoff valve 90” is mentioned, but is shown as a separate element from the valve SOV in Fig. 4; “a shutoff valve in the ECS conduit itself” is also mentioned in Para. 0021 but is unclear if this is referring to the depicted SOV valve in the figures; if this is the case, it is recommended the Specification Para. 0021 be revised to read: “a shutoff valve (SOV) in the ECS conduit itself”).  
The drawings are further objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “shutoff valve in the second fluid conduit” in claim 11 must be shown or the feature canceled from the claims (the figures 
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 12, 18 are objected to because of the following informalities:  
In claim 12, line 4, “the cross-sectional area of the conduit” should be revised to: 
--a [[the]] cross-sectional area of the conduit--;
In claim 18, “A gas turbine engine, comprising compressed air conduit” should be revised to: -- A gas turbine engine, comprising a compressed air conduit--;
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

Claim 17 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. 
Claim 17 recites the limitation “the cylinder being mechanically connected to deploy the arm.”  This limitation is not described in the instant disclosure, as the instant disclosure only describes an embodiment where a piston head 64, with shaft 66, is mechanically connected to deploy the arts 35, 37 (Para. 0019-0020).  The cylinder 74 is discussed only as forming a cavity that contains said piston and shaft, and the cylinder itself is not described as being capable to “deploy the arm”.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 8-11 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 8 recites the limitation “the actuator”.  There is insufficient antecedent basis for this limitation in the claim.  Claim 8 is dependent on claim 5, which had introduced “an actuating ring”.  However, claim 7 specifically introduced “an actuator”.  Therefore it is unclear if claim 8 
Claims 9-11 are rejected by virtue of dependence on claim 8.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barbato US 2,649,272.
Regarding independent claim 1, Barbato discloses 1, an environmental control system for an aircraft (Col. 1, ln. 1-4, “My invention relates to air flow control valves for use in air conditioning systems for aircraft”), the environmental control system having a conduit 20, 21 (“duct”, Barbato Fig. 1) having a cross-sectional area and a valve 25, the valve having at least one arm 30 (“iris leaves or vanes
Regarding claim 2, Barabto discloses the environmental control system of claim 1 wherein the valve 25 has a plurality of arms 30 circumferentially interspaced from one another around a circumference of the cross- sectional area (Barabto Fig. 2 & 3), each arm being pivotally deployable (about pivot points 43) into the cross-sectional area of the conduit.
Regarding claim 3, Barabto discloses the environmental control system of claim 2 further comprising an annular slot (formed between plates 26 & 27) surrounding the cross-sectional area of the conduit (see Barbato Fig. 3, the slot being where the ends of the arms shown in phantom lines is disposed within the plates 26 & 27, surrounding the opening 31, 32 in the valve), the arms 30 being pivotally retractable into the annular slot (see Barbato Fig. 2, where the arms are partially retracted, and Fig. 4 showing the “fully opened” position of the valve).
Regarding claim 4, Barbato discloses the environmental control system of claim 3 wherein each arm 30 has a planar body (each arm is one of a flat “iris leaf”, and thus planar) with an obstructing portion projecting from a pivot 43 in a first direction (the portions that extend radially inward across the conduit when the arms are deployed, see Barbato Fig. 2 & 3), and an actuating portion projecting from the pivot 43 in a second direction (the portion that is shown in phantom in Barbato Fig. 3, that remains in the annular slot when the arms are deployed, extending radially outward relative to the center of the valve), the obstructing portion snugly conforming in shape to a portion of the slot (Barbato Fig. 4, the arms fit “snugly” into the annular slot when the valve is in the fully opened position, such that none of the obstructing portion is within the conduit opening 31, 32 through the valve).
Regarding claim 5, Barbato discloses the environmental control system of claim 4 further comprising an actuating ring 40 (“ring plate
Regarding claim 6, Barbato discloses the environmental control system of claim 1 wherein each arm 30 has a planar body with an obstructing portion projecting from a pivot 43 in a first direction (the portions that extend radially inward across the conduit when the arms are deployed, see Barbato Fig. 2 & 3), and an actuating portion projecting from the pivot in a second direction (the portion that is shown in phantom in Barbato Fig. 3, that remains in the annular slot when the arms are deployed, extending radially outward relative to the center of the valve).
Regarding claim 7, Barbato discloses the environmental control system of claim 1 further comprising an actuator 40 (a “pin actuating plate” that is a “ring plate 40” having slots 41 receiving respective pins 43 of each arm 30, Col. 2, ln. 5-8) configured to selectively deploy or retract the arm (Barbato Fig. 2, 3, & 4, Col. 3, ln. 9-18; Barbato Fig. 8 & 9, Col. 4, ln. 58-Col. 5, ln. 17, a motor M can be provided to actuate the valve via geared connection to the ring plate 60).

Claims 1, 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suciu (US 2013/0097992).
Regarding independent claim 1, Suciu discloses an environmental control system for an aircraft, the environmental control system having a conduit 96 (“bypass flow duct” leading to an ECS pump 90, Suciu Fig. 6-8) having a cross-sectional area and a valve 102, the valve having at least one arm being deployable laterally into the cross-sectional area of the conduit (Suciu Fig. 7, the arm of valve 102 is deployed laterally into the conduit 96), the at least one arm configured to occupy at least 5% of the cross-sectional area of the conduit and to restrict flow within the conduit when deployed (Para. 0032-33, “the valve 102 may be infinitely variable between the first position (FIG. 6) and the second position (FIG. 7) to provide a desired percentage of each” 
Regarding independent claim 18, Suciu discloses a gas turbine engine (Suciu Fig. 2) comprising compressed air conduit 96 (“bypass flow duct”) extending from a compressed air bleed point 94 (“scoop” in the fan bypass flowpath 74), the compressed air conduit 96 having a cross-sectional area, and a valve 102 (Suciu Fig. 6-8), the valve having at least one arm being deployable laterally into the cross-sectional area of the conduit 96 to restrict flow within the conduit (Para. 0032-33, “the valve 102 may be infinitely variable between the first position (FIG. 6) and the second position (FIG. 7) to provide a desired percentage of each” flow from the fan bypass flow and low pressure compressor bleed flow; partial extension into the conduit 96 would naturally restrict flow therethrough).
Regarding claim 19, Suciu discloses the gas turbine engine of claim 18 wherein the gas turbine engine is a turbofan engine 20 (Para. 0018, Suciu Fig. 2) and includes a fan 42, a core engine (Suciu Fig. 1 & 2), and a bypass path 74, wherein the compressed air bleed point 94 is in the bypass path 74 (Suciu Fig. 2).

Claims 12, 13, 15-18 & 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Simpson (US 2014/0366965).
Regarding independent claim 12, Simpson a method of operating an aircraft environmental control system (Para. 0002, aircraft bleed system) having a conduit 18A, 18B (Simpson Fig. 1), the method comprising: 
contingent upon receiving an indication of a pressure reduction at a sensing point 58d along the conduit (“downstream electronic pressure sensor 58d”, Para. 0012), deploying an arm Closure disk 14B is a closure element rotatable in valve flow control passage 16 to manage flow between upstream flow passage 18A and downstream flow passage 18B”), upstream of the sensing point 58d, the deployed arm reducing the flow rate along the conduit towards the sensing point by at least 5% (Para. 0014, the valve 12 can be moved between a fully open and fully closed position, which would reduce the flow rate by “at least 5%”; fully closed for instance, would block 100% of the flow).  
Note, the claimed step is a contingent limitation.  “The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met”, see MPEP 2111,04, II.  Consequently, if the condition of a “pressure reduction at a sensing point” is not satisfied, the claim is not requiring any step be performed.  It is suggested the claim be revised to explicitly require a step of sensing or receiving an indication of a pressure reduction at a sensing point.
Regarding claim 13, Simpson discloses the method of claim 12 wherein deploying includes pivoting a portion of the arm 14B, 14C into the cross-sectional area of the conduit 18A, 18B (Para. 0014, “Closure disk 14B is a closure element rotatable in valve flow control passage 16 to manage flow between upstream flow passage 18A and downstream flow passage 18B”).  
Regarding claim 15, Simpson discloses the method of claim 12 wherein deploying includes a differential of pressure causing a deploying force to be exerted onto the arm 14B, 14C (a pressure difference between chambers 40 and 42 across opposite sides of piston 30 within actuator 20, Para. 0015-16, “Pressure in first pressure chamber 40 acts on first side 32 of first piston 30 and acts as an opening force for valve 12. Pressure in second pressure chamber 42 acts on second side 34 of first piston 30 more so than first side 46 of second piston 36 due to the larger surface area of first piston 30, thereby acting as a first closing force on valve disk 14B…To close valve 12, torque motor 26 will decrease flow area 28u or increase flow area 28d (which flows overboard or to an area of ambient pressure). Pressure in first pressure chamber 40, is decreased relative to second pressure chamber 42 and third pressure chamber 44 to create a closing force against first piston 30 and second piston 36”).  
Regarding claim 16, Simpson discloses the method of claim 15 wherein the differential of pressure is a differential of pressure between two points 58d & 58u interspaced along the conduit (Simpson Fig. 1, Para. 0012), including the sensing point 58d, and the differential of pressure is conveyed via fluid lines 24 & 29 (Simpson Fig. 1).  
Regarding claim 17, Simpson discloses the method of claim 16 wherein the differential of pressure causes a sliding of a piston 34 (or 48) inside a cylinder (Simpson Fig. 1), the cylinder being mechanically connected to deploy the arm (the cylinder is part of the actuator 20, that contains the piston 32, and connection rod 38 that are mechanically connected to deploy the arm 14B, 14C, when the differential pressure across chambers 40, 42, 44 causes the piston to move).
Regarding independent claim 18, Simpson discloses a gas turbine engine (aircraft engine, Para. 0002) comprising compressed air conduit 18A, 18B extending from a compressed air bleed point (Para. 0013, “aircraft bleed air system”, which would naturally have a “bleed point” in the engine), the compressed air conduit having a cross-sectional area (Simpson Fig. 1), and a valve 12, the valve having at least one arm 14B, 14C being deployable laterally into the cross-sectional area of the conduit to restrict flow within the conduit (Para. 0014, “Airflow control system 10 includes butterfly valve 12 with valve housing 14A, closure disk 14B, and shaft 14C. Closure disk 14B is a closure element rotatable in valve flow control passage 16 to manage flow between upstream flow passage 18A and downstream flow passage 18B”).
Regarding claim 20, Simpson discloses the gas turbine engine of claim 18 wherein the operation of the valve 12 is powered mechanically by a differential of pressure (Para. 0015-16, “To close valve 12, torque motor 26 will decrease flow area 28u or increase flow area 28d (which flows overboard or to an area of ambient pressure). Pressure in first pressure chamber 40, is decreased relative to second pressure chamber 42 and third pressure chamber 44 to create a closing force against first piston 30 and second piston 36”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Barbato in view of Kruse (US 1,841,608).
Regarding claim 8, Barbato discloses the environmental control system of claim 5 (or 7, see 112(b) rejection above), but fails to disclose wherein the actuator has a piston configured to be moved within a cylinder based on a pressure differential between two piston sides in the cylinder, a first fluid conduit connecting the first piston side to a first inlet upstream of the valve, and a second fluid conduit connecting the second piston side to a second inlet downstream of the valve.
Id., Kruse Fig. 2 below).

    PNG
    media_image1.png
    259
    472
    media_image1.png
    Greyscale

	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated an automatic actuator for controlling a valve based on a  pressure differential, as taught by Kruse, to the system of Barbato, in order to provide an automatic control of the valve that utilizes the fluid pressure upstream and downstream of the valve to actuate the valve to appropriate opened and closed positions during subsequent interruption or restoration of fluid pressure in the conduit (Kruse, Pg. 5, ln. 63-98).  While Kruse teaches the actuator applied to different types of valves (e.g. a plunger type, pivot type, or gate type) than that of Barbato, one skilled in the art would know and be able to adapt the mechanical . 

Claims 9-11 is rejected under 35 U.S.C. 103 as being unpatentable over Barbato in view of Kruse, further in view of Goodman (US 4,773,307).
Regarding claim 9, Barbato in view of Kruse teaches the environmental control system of claim 8, but fails to teach a biasing member biasing the piston to a default position.
Goodman teaches a similar environmental control system with a valve and an actuator 18 comprising a piston 34 within a cylinder (Goodman Fig. 1), the actuator further comprising a biasing member 42 biasing the piston to a default position (Col. 2, ln. 16-31, “a spring 42 which biases the diaphragm to the right. The volume between the piston and the diaphragm is vented via line 44 to the atmosphere. As will be readily appreciated, when the fluid pressure force of the piston overcomes the fluid pressure force on the diaphragm and the force on the spring, the piston and diaphragm will move to the right pivoting the damper 20 to shut flow through the conduit 14.”).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporated a biasing member to bias the piston to a default position, as taught by Goodman, into the system of Barbato in view of Kruse, in order to provide the actuator with a biasing member that can automatically position the piston to a desired default position (e.g. during periods when there is no airflow to provide fluid pressure to position the valve; Goodman Col. 2, ln. 16-31).  Valves having actuators with a biasing member, usually in the form of a spring that applies a force upon a piston within the actuator, that serve to bias the actuator to a 
Regarding claim 10 & 11, Barbato in view of Kruse teaches the environmental control system of claim 8, and but fails to teach a shutoff valve in the first fluid conduit, the shutoff valve being configured to selectively open or close the first fluid conduit based on an electromagnetic signal input; or a shutoff valve in the second fluid conduit, the shutoff valve being configured to selectively open or close the first fluid conduit based on an electromagnetic signal input.  Kruse does teach valves 90 & 98 in the first fluid conduit 89 and second fluid conduit 97, but does not state these are shut-off valves operated by an electromagnetic signal.
Goodman teaches a shut-off valve 54 (Goodman Fig. 1) located in a fluid conduit that is fluidly communicative with one end of the actuator 18 for selectively opening and closing the fluid conduit via an electromagnetic signal (the valve is a solenoid actuated valve, which would necessarily require an electromagnetic signal to function; Col. 2, ln. 32-42). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated a shut-off valve that is operated electromagnetically, as taught by Goodman, into the first and/or second fluid conduits of Barbato in view of Kruse, in order to provide selective remote control over the first and second fluid conduits that feed pressurized fluid to the actuator, permitting increased control over the positioning of the valve.  
	

Claims 14 is rejected under 35 U.S.C. 103 as being unpatentable over Simpson in view of Barbato. 
Regarding claim 14, Simpson discloses the method of claim 13, but fails to disclose wherein deploying includes collectively pivoting a plurality of circumferentially interspaced arms into the cross-sectional area of the conduit.  
Barbato teaches a valve 25 for an aircraft air conditioning system, wherein deploying includes collectively pivoting a plurality of circumferentially interspaced arms 35, 37 into the cross-sectional area of the conduit (Barbato Fig. 1-3).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the method of Simpson to use a valve that deploys a plurality of circumferentially interspaced arms into the cross-sectional area of the conduit, as taught by Barbato, in order to provide an iris-type valve that would minimize or eliminate leakage when the valve is closed, while being capable of smooth and quick opening and closing with minimum required torque (Barbato Col. 1, ln. 10-42).  It is further noted that a simple substitution of one known element (in this case, a pivot-type valve, taught in Simpson) for another (in this case, an iris-type valve, taught by Barbato) to obtain predictable results (in this case, controlling a flow of pressurized air therethrough while minimizing leakage, as discussed by Barbato) was an obvious extension of prior art teachings; see KSR, MPEP 2141 III B. 

Pertinent Prior Art
The prior art made of record in the attached PTO-892 and not relied upon is considered pertinent to applicant's disclosure for teaching various valves having a plurality of arms extending into a conduit, as well as actuating arrangements for environmental control system valves.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAIN CHAU whose telephone number is (571)272-9444.  The examiner can normally be reached on M-F 9am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on 571 272 4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/ALAIN CHAU/Primary Examiner, Art Unit 3741